 


113 HR 2288 IH: Commuter Parity Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2288 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Grimm (for himself, Mr. Blumenauer, Mr. King of New York, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the exclusion for transportation benefits. 
 
 
1.Short titleThis Act may be cited as the Commuter Parity Act of 2013.
2.Qualified transportation fringe
(a)In generalSubsection (f) of section 132 of the Internal Revenue Code of 1986 is amended to read as follows:

(f)Qualified transportation fringe
(1)In generalFor purposes of this section, the term qualified transportation fringe means any of the following provided by an employer to an employee:
(A)Transportation in a commuter highway vehicle if such transportation is in connection with travel between the employee’s residence and place of employment.
(B)Any transit pass.
(C)Qualified parking.
(D)Any qualified bicycle commuting reimbursement.
(2)Limitation on exclusionThe amount of the fringe benefits which are provided by an employer to any employee and which may be excluded from gross income under subsection (a)(5) shall not exceed—
(A)$220 per month in the case of the aggregate of the benefits described in subparagraphs (A) and (B) of paragraph (1),
(B)$220 per month in the case of qualified parking, and
(C)$35 per month for qualified bicycle commuting reimbursement.
(3)No constructive receiptNo amount shall be included in the gross income of an employee solely because the employee may choose between any qualified transportation fringe and compensation which would otherwise be includible in gross income of such employee.
(4)DefinitionsFor purposes of this subsection—
(A)Transit passThe term transit pass means any pass, token, farecard, voucher, or similar item entitling a person to transportation (or transportation at a reduced price) if such transportation is—
(i)on mass transit facilities (whether or not publicly owned), or
(ii)provided by any person in the business of transporting persons for compensation or hire if such transportation is provided in a vehicle meeting the requirements of subparagraph (B)(i).
(B)Commuter highway vehicleThe term commuter highway vehicle means any highway vehicle—
(i)the seating capacity of which is at least 6 adults (not including the driver), and
(ii)at least 80 percent of the mileage use of which can reasonably be expected to be—
(I)for purposes of transporting employees in connection with travel between their residences and their place of employment, and
(II)on trips during which the number of employees transported for such purposes is at least ½ of the adult seating capacity of such vehicle (not including the driver).
(C)Qualified parkingThe term qualified parking means parking provided to an employee on or near the business premises of the employer or on or near a location from which the employee commutes to work by transportation described in subparagraph (A), in a commuter highway vehicle, or by carpool. Such term shall not include any parking on or near property used by the employee for residential purposes.
(D)Transportation provided by employerTransportation referred to in paragraph (1)(A) shall be considered to be provided by an employer if such transportation is furnished in a commuter highway vehicle operated by or for the employer.
(E)EmployeeFor purposes of this subsection, the term employee includes an individual who is an employee within the meaning of section 401(c)(1).
(F)Qualified bicycle commuting reimbursementFor the purposes of this subsection, the term qualified bicycle commuting reimbursement means any employer reimbursement for reasonable expenses incurred by the employee for the purchase of a bicycle and bicycle improvements, repair, and storage, or bikesharing program, if such bicycle is regularly used for travel between the employee’s residence and place of employment.
(5)Inflation adjustment
(A)In generalIn the case of any taxable year beginning in a calendar year after 2014, the dollar amounts contained in paragraph (2) shall be increased by an amount equal to—
(i)such dollar amount, multiplied by
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2013 for calendar year 1992.
(B)RoundingIf any increase determined under subparagraph (A) is not a multiple of $5, such increase shall be rounded to the next lowest multiple of $5.
(6)Coordination with other provisionsFor purposes of this section, the terms working condition fringe and de minimis fringe shall not include any qualified transportation fringe (determined without regard to paragraph (2))..
(b)Conforming amendmentsSections 403(b)(3)(B), 414(s)(2), 415(c)(3)(D)(ii) of such Code are each amended by striking 132(f)(4),.
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013. 
 
